DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 02/15/2022 has been received and entered.  By the amendment, claims 1-2, 4-14 and 16-20 are now pending in the application.
Applicant’s arguments filed 02/15/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as following:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-10 and 17-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sung et al., US 2014/0085585 A1.
Claims 1 and 13 are anticipated by Sung et al. figure 9 and accompanying text which discloses a display panel (liquid crystal display LCD) comprising: 
. an array substrate 111 having a first surface (e.g., inner surface,  a light-emitting surface), a second surface (e.g., outer surface) and a first side surface (lateral surface)

Re claims 2 and 14, Sung et al. further disclose a plurality of first wires (e.g., signal lines from a display region) and a plurality of second wires CL, wherein the first wires are disposed on the first surface of the array substrate, the second wires extend from the first side surface of the array substrate to the second surface of the array substrate, and each of the first wires is in contact with each of the second wires (e.g., connecting purposes).
Re claims 5 and 17, Chen et al. further disclose a color filter substrate 120, wherein the color filter substrate 120 has a second side surface corresponding to and flush with the first side surface of the array substrate, and the second wires can be extended to the second side surface of the color filter substrate (see fig. 19).
Re claim 6, further a protective layer covering the second wires (according to the property of the FPC 300).
Re claims 7 and 18, wherein an outer peripheral edge of the color filter substrate is flush with an outer peripheral edge of the array substrate (see fig. 9).
Re claims 8 and 19, wherein the color filter substrate comprises a substrate and a first color filter layer disposed in a display area of the substrate (see [0051]), the display panel comprises frame glue disposed between the substrate and the array substrate, an outer peripheral edge of the frame glue is flush with outer peripheral edges of the color filter substrate and the array substrate, and the second wires extend to a side surface of the frame glue and extend from the side surface of the frame glue to the second side surface of the color filter substrate (according to an LCD panel structural).
Re claims 9 and 20, Sung et al. further disclose a color filter substrate 120, with a color filter layer (see [0051]), wherein the color filter substrate 120 has a second side surface corresponding to and flush with the first side surface of the array substrate, and the second wires can be extended to the second side surface of the color filter substrate (see fig. 19).
Re claim 10, the limitation of “the second wires are silver lines printed on the second surface and the first side surface of the array substrate” recites a one-step process which does not further limit the structure of the device claims. Therefore, this limitation has not been given patentable weight.
Re claim 12, wherein the flexible thin film 140 is a flexible printed circuit board (see [0077]), the display panel comprises a driver chip 141 electrically connected to the flexible thin film, the driver chip is bonded to the second surface of the array substrate, and the driver chip is electrically connected to the second wires (see fig. 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al., US 2014/0085585 A1.
Re claims 4 and 16, although Sung et al. do not disclose the array substrate comprises an inclined plane, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to employ an inclined plane over the Chen et al. substrate, since it is a common practice to obtain a good connection between components thereover.
Re claim 11, Sung et al. do not disclose the flexible printed circuit board is connected to the flexible thin film.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a flexible thin film and an FPC separating and connecting to each other, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871